Citation Nr: 1811096	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.

4.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1962 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the June 2014 substantive appeal, the Veteran requested a Board hearing by videoconference.  A hearing was scheduled for June 2017 and then rescheduled for August 2017.  However, prior to the hearing, the Veteran withdrew his appeal.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for sarcoidosis have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for asthma have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal as to the issue of an initial rating in excess of 70 percent for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

In August 2017, the Veteran submitted a statement which indicated he wishes to withdraw the four claims on appeal.  He specifically stated that he had discussed this with his representative and listed each of the four issues.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with these claims.  Accordingly, the Board does not have jurisdiction to review the four claims, and they are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


